Citation Nr: 1428667	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a variously diagnosed psychiatric disability, other than posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to December 1974.  These matters are before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had also initiated appeals seeking service connection for right elbow and right ankle disabilities.  A December 2013 rating decision granted him service connection for right elbow effusion and right ankle sprain, and those issues are no longer before the Board.

The Board observes that generally under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claim of service connection for a specific psychiatric disability is a claim for a psychiatric disability however diagnosed.  However, an exception to this rule is that if there is a final rating decision on a specific psychiatric disability and a current claim seeks service connection for a different diagnosis.  Here, an unappealed February 2010 rating decision separately denied service connection for PTSD, and the claim is characterized to reflect that the instant appeal is limited to psychiatric disability other than PTSD.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran has been represented by the Georgia Department of Veterans Services.  A January 2011 report of contact notes the Veteran indicated that he no longer wants this representative and submitted a statement in writing to that effect.  Therefore, he is considered to be proceeding pro se.  However, his written statement is not associated with the record now before the Board, and must be secured for the record on remand.  

The record shows the Veteran has diagnoses of lumbar spine degenerative disc disease and spondylolisthesis.  Service treatment records reflect that he sprained his back.  An October 2008 VA treatment record appears to suggest that the Veteran may have "possible undiagnosed lumbar stenosis of long duration."  The low threshold standard, as to when an examination to secure a nexus opinion is necessary, is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, in June 2014, the Veteran indicated that he received low back treatment from a private physician in April 2013.  As he has identified this treatment as pertinent evidence, and the record of the treatment is not associated with the current record, it must be sought. 

In addition, on December 2013 VA mental disorders examination, the diagnoses were persistent depressive disorder (dysthymia) and unspecified anxiety disorder.  The examiner opined that the Veteran's emotional problems are unrelated to service, stating that his mental health treatment in-service was due to convergent situational stressors.  The examiner also indicated that, "insofar as the medical problems causing his pain and functional impairments have been determined to be service-connected then his emotional (mental ) problems are more likely than not secondarily service connected."  This opinion appears self-contradictory, and to the extent that it may support a secondary service connection theory of entitlement, it is nonspecific and therefore inadequate for rating purposes (i.e., not all medical problems are service-connected).  Accordingly, another examination to secure an adequate medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  Associate with the record the Veteran's written dismissal of the Georgia Department of Veterans Services as his representative.  If that communication cannot be located, ask him to resubmit one.  Advise him again that he may designate another representative if he so chooses.  There should be no further action on the issues on appeal until the matter of representation is settled (and any new representative designated has opportunity to participate in the process).
2.  Thereafter, secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for psychiatric and back disabilities, to specifically include the April 2013 private record from Dr. J.M.G. showing back treatment.

3.  Then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each low back disability entity found.

(b)  As to each low back disability entity diagnosed, please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's service, to include his treatment for a back sprain therein.

The examiner must explain the rationale for all opinions, with citation to the record.

4.  Thereafter, arrange for the Veteran to be examined by a psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each psychiatric disability entity found.  Reconcile these diagnoses with those already noted in the record (depressive and anxiety disorders).

(b)  Identify the likely etiology of each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) related to the Veteran's service, to include his treatment for psychiatric symptoms therein.

(c)  For each psychiatric disability entity diagnosed that is determined to not be related directly to the Veteran's service, please indicate is it at least as likely as not (a 50% or greater probability) that such was caused or aggravated by his service-connected disabilities (currently right elbow effusion and right ankle sprain)?

(d)  If the opinion of the examiner is that a psychiatric disability was not incurred in/caused by service or caused by a service-connected disability, but was aggravated by a service-connected disability, the examiner should specify, to the extent possible, the degree of psychiatric disability that resulted from such aggravation (i.e., identify the baseline level of severity of the psychiatric disability before the aggravation occurred, and the level of severity of the psychiatric disability after aggravation was completed).  

The examiner must explain the rationale for all opinions, with citation to the record.

5.  Then review the record and readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran (and his representative, if any) the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

